DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-20 filed 8/14/20 are pending. 
Prosecution Reopened After Appeal Brief
In view of the Appeal Brief filed on 4/21/22, PROSECUTION IS HEREBY REOPENED. The non-final rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below: /NATHAN C UBER/             Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                           
	Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
5.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), an abstract idea without significantly more. 
Step 1 Statutory Category: Claims 1-7 are directed to a method, claims 8-14 are directed to a system, and claims 15-20 are directed to a non-transitory computer readable storage medium, all of which are statutory classes of invention.    
Step 2A – Prong 1: Judicial Exception Recited: Nevertheless, independent claims 1, 8, and 15 are directed in part to an abstract idea. The claims are drawn to commercial or legal interactions (under certain methods of organizing human activity), or communicating purchases made using a gift card, in this case. The independent claims recite the following limitations which fall under commercial or legal interactions: 
receiving a request from a benefactor… to establish an electronic gift card account for a  beneficiary, wherein the request includes authorization to fund the electronic gift card account with a designated sum of money;
in response to the request from the benefactor, creating an electronic gift card account record… wherein the electronic gift card account record stores an identifier of the beneficiary, an account credit equal to the designated sum of money, and contact information of the benefactor;
receiving a request from the beneficiary to purchase an item using at least a portion of the account credit from the electronic gift card account;
receiving or acquiring a digital identifier of the item;
and in response to the request from the beneficiary: 
authorizing the requested purchase;
sending an electronic gift message to the benefactor using the benefactor contact information stored in the electronic gift card account record, wherein the electronic gift message includes the digital identifier of the purchased item, includes the identifier of the beneficiary, and indicates that the beneficiary has used credit from the electronic gift card account to purchase the purchased item. 
If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as a commercial or legal interaction but for the recitation of generic computer elements, then it falls within the “Commercial or Legal Interactions (Certain Methods of Organizing Human Activity)” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Step 2A – Prong 2: Practical Application: This judicial exception is not integrated into a practical application because the claims as a whole merely describes the concept of communicating purchases made using a gift card using these generally recited computer elements: server computer, database, and remote device. These additional elements of a server computer, database, and remote device in these steps are recited at a high-level of generality such that it amounts to more than mere instructions to apply the exception using a generic computer component, and are merely invoked as tools to perform the communicating of purchases. Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computing environment is not a practical application of the abstract idea, and does not take the claim out of the Commercial or Legal Interactions subgrouping of Certain Methods of Organizing Human Activity grouping. The claims are directed to an abstract idea. 
Step 2B – Inventive Concept: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a server computer, database, and remote device to perform these steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Regarding dependent claims 2, 9, and 16, the claims are directed to limitations which serve to limit by a digital image. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of communicating purchases made using a gift card, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claims 3, 10, and 17, the claims are directed to limitations which serve to limit by a point of sale system using an image data address. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of communicating purchases made using a gift card, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claims 4, 11, and 18, the claims are directed to limitations which serve to limit by a digital camera. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of communicating purchases made using a gift card, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claims 5, 12, and 19, the claims are directed to limitations which serve to limit by an email message. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of communicating purchases made using a gift card, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claims 6-7, 13-14, and 20, the claims are directed to limitations which serve to limit by the digital identifier received from the beneficiary. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of communicating purchases made using a gift card, therefore they have no impact on statutory subject matter eligibility.
Therefore, the limitations of the inventions, when viewed individually and in ordered combination, are directed to ineligible subject matter.
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being anticipated by claims 33-36, 39-45, 48-54, and 57-59 of U.S. Patent No. 9,928,503. Although the claims at issue are not identical, they are not patentably distinct from each other because there are only minor differences highlighted below in bold. 
Most of the claim language is identical instead of a few instances: in 9,928,503, it discloses a gift account and gift message, whereas present application 15/937644 discloses an electronic gift card account and electronic gift card message. Then, in 9,928,503, it discloses storing a name of the beneficiary and email address of the benefactor, whereas present application 15/937644 discloses an identifier of the beneficiary and contact information of the benefactor. Lastly, in 9,9208,503, it discloses receiving a digital image of the item generated or provided by a mobile device of the beneficiary, a point-of-sale system, or a photo sharing web service, whereas present application 15/937644 discloses receiving or acquiring a digital identifier of the item.
In US 9,928,503, the invention discloses a gift account and gift message, whereas the present application 15/937644 discloses an electronic gift card account and electronic gift message. 
In US 9,928,503, it discloses: ““in response to the request from the benefactor, creating an electronic gift card account record in a database at the server computer, wherein the electronic gift card account record stores a name of the beneficiary, an account credit equal to the designated sum of money, and an email address of the benefactor.”
In 15/937644, it discloses: “in response to the request from the benefactor, creating an electronic gift card account record in a database at the server computer, wherein the electronic gift card account record stores an identifier of the beneficiary, an account credit equal to the designated sum of money, and contact information of the benefactor.”
In US 9,928,503, it discloses: “receiving a request from the beneficiary to purchase an item using at least a portion of the account credit from the gift card account and receiving a digital image of the item generated or provided by a mobile device of the beneficiary, a point-of-sale system, or a photo sharing web service.” 
In 15/937644, it discloses: “receiving a request from the beneficiary to purchase an item using at least a portion of the account credit from the electronic gift card account; receiving or acquiring a digital identifier of the item.”
Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


9. 	Claims 1, 5-8, 12-15, and 19-20 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Isaacson et al (2012/0150729). 
Re Claims 1, 8, 15: Isaacson discloses comprising: 
receiving a request from a benefactor at a remote device to establish an electronic gift card account for a beneficiary, wherein the request includes authorization to fund the electronic gift card account with a designated sum of money (see [0228] gift card request from giver 2602, [0231] virtual gift card request from a giver, [0129] giver requests to establish a subscription, giver is analogous to benefactor); 
in response to the request from the benefactor, creating an electronic gift card account record in a database at the server computer, wherein the electronic gift card account record stores an identifier of the beneficiary, an account credit equal to the designated sum of money, and contact information of the benefactor (see Fig. 5C-5E disclose email addresses of gift giver and recipient (or benefactor and beneficiary) or personal information, [0018] discloses account created through system website, [0186] discloses personalized information from Facebook including using the email);
receiving a request from the beneficiary to purchase an item using at least a portion of the account credit from the electronic gift card account (see [0133] request from recipient to use amount of money);
receiving or acquiring a digital identifier of the item (see [0194] identifying the item purchase as virtual gift card is limited to a particular product, [0230] discloses identification of a cost of a gift object inherently identifying a gift object, see [0119] discloses a notification to the giver, or benefactor including the giver receiving an email identifying the recipient used the gift card for dinner, where dinner is the digital identifier of the purchased item); 
and in response to the request from the beneficiary: authorizing the requested purchase (see [0168] notification of trigger to giver for approval before activation, [0228] giver 2602 gift card approved, [0246] approval by giver of purchases, see [0193] giver to confirm to initiate gift card, [0225] allows giver to confirm amounts, [0231] confirmation from giver for estimated amount);
sending an electronic gift message to the benefactor using the benefactor contact information stored in the electronic gift card account record, wherein the electronic gift message includes the digital identifier of the purchased item, includes the identifier of the beneficiary, and indicates that the beneficiary has used credit from the gift card account to purchase the purchased item (see [0119] discloses a notification to the giver, or benefactor including the giver receiving an email identifying the recipient used the gift card for dinner, where dinner is the digital identifier of the purchased item. Inherently knowing the email address of giver (or benefactor) is using the contact information. Also see Fig. 5C-5E disclose email addresses of gift giver and recipient (or benefactor and beneficiary) thereby listing benefactor contact information).
Re Claims 5, 12, 19: Isaacson discloses wherein the electronic gift message is sent as an email message (see [0119] email message, message sent via email [0123]). 
Re Claims 6, 13, 20: Isaacson discloses wherein the digital identifier is received with the request from the beneficiary (see [0131] request from beneficiary, see [0194] identifying the item purchase, [0230] identification of a gift object).
Re Claims 7, 14: Isaacson discloses wherein the digital identifier is received or acquired subsequent to receiving the request from the beneficiary (see [0131] request from beneficiary, see [0194] identifying the item purchase, [0230] identification of a gift object).
Claim Rejections - 35 USC § 103
10.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12. 	Claims 2-4, 9-11, and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Isaacson et al (2012/0150729) in view of Wilen et al (2010/0017278). 
Re Claims 2, 9, 16: Although Isaacson discloses an image of a receipt in [0257], it fails to explicitly disclose the following. Meanwhile, Wilen discloses wherein a digital identifier is a digital image that represents the item (see [0074] discloses where in gift representation can be depicted in forms of photograph or drawing of gift item, [0035] image of gift item). 
From the teaching of Wilen, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Isaacson’s processing of gift cards with Wilen’s disclosure of images in order “… for gifting using interactive multimedia and a gifting system (see Wilen Abstract).”
Re Claims 3, 10, 17: Although Isaacson discloses a digital image (see [0257] image of receipt), Isaacson fails to disclose wherein the digital image is acquired by a point of sale system using an image data address accessible by the point of sale system. 
However, Wilen discloses wherein the digital image is acquired by a point of sale system using an image data address accessible by the point of sale system (see [0103] image of gift card and relates to web address to see where recipient can redeem gift card).
From the teaching of Wilen, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Isaacson’s processing of gift cards with Wilen’s disclosure of images in order “… for gifting using interactive multimedia and a gifting system (see Wilen Abstract).”
Re Claims 4, 11, 18: As discussed above, although Isaacson discloses wherein a digital identifier is a digital image that represents the item (see [0257] image of receipt, identifying each item on the bill, see [0119] discloses a notification to the giver, or benefactor including the giver receiving an email identifying the recipient used the gift card for dinner, where dinner is the digital identifier of the purchased item), Isaacson fails to disclose wherein the digital image is acquired by a digital camera of a mobile device of the beneficiary. 
However, Wilen discloses wherein the digital image is acquired by a digital camera of a mobile device of the beneficiary (see [0074] discloses where in gift representation can be depicted in forms of photograph or drawing of gift item, [0035] image of gift item).
From the teaching of Wilen, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Isaacson’s processing of gift cards and digital identifier with Wilen’s acquiring the digital image from a mobile device of the beneficiary as taking pictures on smartphones, whether on apps, or not  is an old and well known concept, and would merely be a design choice.
Response to Arguments
13.	Applicant's arguments filed 4/21/22 have been fully considered and are found to be convincing, therefore a new rejection has been sustained and the arguments are moot in view of the new grounds of rejection. 
With regards to the 101 rejection, the Examiner respectfully disagrees. First, the Appellant argues that the claims are not directed to an abstract idea. The Examiner respectfully disagrees as the claims are related to communicating purchases using a gift card, which would fall under certain methods of organizing human activity of commercial or legal interactions. Purchasing items using a gift card is a commercial interaction. According to MPEP 2106.04(a)(2), "commercial interactions" or "legal interactions" include agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations. Making purchases using a gift card is a form of marketing or sales activity or behavior.
Then, the applicant argues that the claims impose a meaningful limit on the judicial exception. Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Here, the claims recite a server computer, database, and remote device configured to perform claim functions and steps such that they amount to no more than mere instructions to apply the exception using generic computer components.
According to the MPEP 2106.05(e): “In contrast, the claims in Alice Corp. v. CLS Bank International did not meaningfully limit the abstract idea of mitigating settlement risk. 573 U.S. 208, 110 USPQ2d 1976 (2014). In particular, the Court concluded that the additional elements such as the data processing system and communications controllers recited in the system claims did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers") or were well-understood, routine, conventional activity recited at a high level of generality. 573 U.S. at 225-26, 110 USPQ2d at 1984-85.” Similarly, in this case, the abstract idea of communicating purchases made using a gift card is linked to generally recited devices, therefore the claims are not meaningfully limiting the abstract idea.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. The dependent claims do not resolve the deficiency of the independent claims and accordingly stand rejected under 35 U.S.C. 101 based on the same rationale.
Conclusion
14. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yu (Gift giving and gift card research, NPL) is found to be the most pertinent NPL prior art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 937
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                        
/Fawaad Haider/
Examiner, Art Unit 3687